        Case 3:17-cv-01124-MMA-WVG Document 93-2 Filed 06/11/19 PageID.1104 Page 1 of 2

                                           APPENDIX A


                                    Initiating or
Instruction not                     attempting to                                     Discourteous
to answer on      Instructions on   initiate        Unnecessarily                     behavior
impermissible     how to pose       unnecessary     "noting" things   Suggestive      towards
grounds           questions         colliquy        for the record    objections      examiner
14:19-15:4        11:23-12:5        12:7-14:12      17:22-18:2        24:24-25:13     81:14-83:5
15:6-10           16:8-17:6         19:3-23:2       24:10-12          26:11-27:9      193:20-194:8
18:9-11           23:3-24:7         33:10-35:7      30:19-31:1        30:10-15
19:5-19           25:25-26:9        46:22-49:11     56:17-20          32:4-16
25:14-23          31:16-32:2        49:25-51:12     63:16-64:5        32:18-33:1
28:3-22           37:7-12           61:10-62:18     102:6-11          52:23-53:6
29:2-5            44:24-45:5        73:4-7          117:10-15         89:11-18
29:7-9            58:9-24           74:12-24        157:7-15          104:19-105:1
29:16-30:3        68:16-24          118:24-120:1    158:13-159:6      107:17-25
30:5-8            70:25-71:10       153:3-7         170:13-25         151:6-152:22
31:3-8            77:24-78:8        163:20-162:22   174:7-25          185:4-9
33:12-19          79:13-16          175:4-176:6     187:8-188:14      191:17-21
37:17-38:1        85:21-86:1        194:10-195:4    205:8-206:18      209:12-21
39:25-40:16       88:24-89:9        241:10-243:4    235:1-2           220:6-11
40-22-41:5        103:7-104:6       265:13-267:9    235:13-20         224:16-21
41:23-42:5        109:21-110:11                     251:8-21          227:18-23
44:13-45:1        113:7-13                          253:4-12          245:5-246:4
45:10-20          116:3-16                                            248:4-12
45:22-46:1        149:24-150:2                                        264:19-265:11
46:9-18           154:6-11                                            268:14-22
51:14-22          155:4-9                                             278:2-5
52:16-22          160:3-9
53:13-22          160:11-20
53:24-54:4        180:6-18
60:4-61:8         192:23-193:9
68:15-69:12       193:14-18
70:9-23           196:15-23
73:10-12          201:5-16
75:22-76:2        201:21-202:13



                                            Page 1 of 2
        Case 3:17-cv-01124-MMA-WVG Document 93-2 Filed 06/11/19 PageID.1105 Page 2 of 2

                                           APPENDIX A


                                    Initiating or
Instruction not                     attempting to                                Discourteous
to answer on      Instructions on   initiate        Unnecessarily                behavior
impermissible     how to pose       unnecessary     "noting" things Suggestive   towards
grounds           questions         colliquy        for the record objections    examiner
78:11-19          202:21-203:19
79:6-16           223:7-13
84:19-85:2        223:15-22
109:12-19         226:20-227:7
117:17-118:4      227:24-228:13
118:10-20         230:1-8
150:7-18          243:6-13
208:12-23         246:12-25
220:24-221:5      250:4-18
271:14-22         267:11-17




                                             Page 2 of 2
